DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is reject under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim 10 does not fall within at least one of the four categories of patent eligible subject matter because claim 10 is drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 U.S.C. 101 appropriate as covering non-statutory subject matter. See 351 OG 212. Feb 23, 2010.
The Examiner suggests that Applicant amends the claim as follows: “non-transitory computer readable medium” instead of “computer readable medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 is rejected because it depend on the canceled claim 7.
Claim 17 is rejected because of its dependencies on base claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-6, 8-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 11 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control unit or method thereof comprising a processor for performing closed-loop control of a speed of a drive motor, wherein the processor is configured to execute steps of:
readjusting the speed of the drive motor only when there is a control difference between the reference variable and an average value of the actual value of the speed of the drive motor averaged over a period duration of the periodicity;
determining measurement values within the period duration of each periodicity at concrete measurement time points in a certain controller cycle, these measurement values correlating with a respective actual value of the speed of the drive motor or corresponding to the actual value of 
determining the control difference at each concrete measurement time point  and selectively readjusting the speed of the drive motor.
Claims 2-6 and 8-9 are allowed because they depend on claim 1.
Claims 12-14 are allowed because they depend on claim 11.
The prior art made of record in form 892 and 1449, discloses a motor control unit for a drive motor. One of the closest prior art US 2015/0134125 A1 to Dedow et al. discloses a motor control unit for a drive motor in a washing machine. A method includes ramping a target speed of a motor from a first speed to a second speed over a ramping period. The method includes computing an average deviation of an observed speed of the motor from the target speed over the ramping period. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846